TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00222-CV


In re Arroyo Colorado and Isla Santiago Master Trust




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


 Relators filed their petition for writ of mandamus, amended petition for writ of
mandamus, second amended petition for writ of mandamus, and motion for emergency relief,
seeking to void any actions taken by the respondent trial court judge after December 3, 2009.  See
Tex. R. App. P. 52.8, 52.10.  On April 23, 2010, we denied relators' motion for emergency relief,
and now, having reviewed the petitions, relators' record, and the response and supplemental response
by the real parties in interest, we deny the second amended petition for writ of mandamus.

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Waldrop
Filed:   April 30, 2010